        Case 3:18-cv-07354-WHA Document 218 Filed 02/05/20 Page 1 of 5




                                         February 5, 2020

VIA ECF

Hon. Laurel Beeler
San Francisco Courthouse
Courtroom B – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

       Re: Hernandez et al. v. Wells Fargo Bank, N.A., Case No. 3:18-cv-07354-WHA

Dear Judge Beeler:

       The parties have reached an impasse with respect to the discovery disputes outlined below
and submit this joint letter pursuant to the Court’s standing order (Dkt. 201-1). The parties met
and conferred in person on January 17 and January 23 and again by telephone on January 31, and
while they were able to resolve some disputes, they have not been able to resolve their
disagreement on the below issues.

                                  Timing of Plaintiffs’ Request

       First, the parties disagree as to whether Plaintiffs have good cause for an extension of the
motion to compel deadline under Local Rule 37-3.

Plaintiffs’ Position

         In late November and early December, Wells Fargo served its objections and responses to
Plaintiffs’ latest set of discovery requests but refused to produce responsive information and
documents to nearly all of those requests.1 The scheduling order in this case set December 18,
2019 as the fact discovery cut-off date. Dkt. 63 at ¶ 4. Local Rule 37-3 requires that a motion to
compel discovery be filed within seven days of the fact discovery cut-off date – in this case,
December 25. On December 18, Plaintiffs sent Wells Fargo a letter explaining the deficiencies in
its discovery responses and offered to meet and confer the following day. In response, Wells
Fargo agreed to meet and confer, and asked for clarification as to some of the issues raised in the
letter.2 Wells Fargo’s counsel stated they were available to meet and confer on December 31, and

1
  In response to Plaintiffs’ earlier requests for production, Wells Fargo produced documents in a
“rolling” production that began in May 2019 and continued up until the discovery cut-off date.
2
  On December 23, Wells Fargo’s counsel asked Plaintiffs’ counsel for clarification on a
document that was requested in the meet and confer letter. See Exh. 1. Wells Fargo also served
supplemental responses to certain requests that it omitted from its original responses, even
though a full set of responses was due more than a month earlier.
         Case 3:18-cv-07354-WHA Document 218 Filed 02/05/20 Page 2 of 5




Plaintiffs agreed to that date with the understanding that Wells Fargo would meet and confer in
good faith. On that call, however, Wells Fargo refused to discuss any substantive issues, taking
the position that the motion to compel deadline had passed. Plaintiffs now seek a short extension
of the motion to compel deadline, which fell on Christmas Day, and move to compel responses
to certain discovery requests.3
         Plaintiffs have diligently sought this discovery – in some cases for many months – and
should now be allowed to bring their motion. See, e.g., Johnson v. Mammoth Recreations, Inc.,
975 F.2d 604, 609 (9th Cir. 1992) (“Rule 16(b)’s ‘good cause’ standard primarily considers the
diligence of the party seeking the amendment.”). Such extensions are routinely granted in cases
like this, where Plaintiffs attempted to meet and confer before the motion to compel deadline and
tried to resolve the disputes without resort to a motion to compel. See, e.g., In re Cathode Ray
Tube (CRT) Antitrust Litig., 2015 WL 13655173, at *4 (N.D. Cal. Aug. 6, 2015) (finding good
cause under FRCP and Local Rule 37-3 to excuse an untimely motion to compel because the
parties had made good faith agreement attempting to resolve their discovery dispute); Employers
Ins. of Wausau v. California Water Serv. Co., 2007 WL 2893591 (N.D. Cal. Sept. 28, 2007)
(finding good cause to extend the deadline for discovery motions because plaintiff’s document
request was served before the discovery cut-off). Here, a short extension of the Christmas day
deadline will not prejudice Wells Fargo.
Defendant’s Position

        Under Local Rule 37-3, “no motions to compel discovery may be filed more than seven
days after the discovery cut-off.” Civ. L.R. 37-3. Plaintiffs were thus required to file any motion
to compel on or before December 26, 2019. Their latest attempt to ignore this Court’s scheduling
order should be rejected out of hand. See Wells Fargo’s Discover Letter (Dkt. 199) at 2 n.1
(“Plaintiffs have a history of ignoring this Court’s scheduling order, including by sandbagging
Wells Fargo with 63 new witnesses in an “initial” disclosure served after the discovery cut-off,
serving two belated motions to amend, noticing more than 10 depositions, serving discovery
requests due after the cut-off, and noticing depositions postdating the cut-off.”). Plaintiffs’ belated
request to extend the deadline should be denied because they do not and cannot demonstrate “good
cause.” Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the
judge’s consent.”). Indeed, in the Court’s Order referring the instant dispute to Your Honor, Judge
Alsup made plain that “[c]ounsel should be mindful that deadlines in the case management order
will not be extended.” Order Referring All Discovery Matters to Magistrate Judge to be Randomly
Selected, Dkt. 200 (Jan. 10, 2020).

       Plaintiffs acknowledge that “Rule 16(b)’s ‘good cause’ standard primarily considers the
diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 609 (9th Cir. 1992). And courts do not “routinely grant” extensions when diligence is not
shown. Dkt. 193 at 1. For example, in Raymat Materials, Inc. v. A & C Catalysts, Inc., Judge
Alsup denied a motion to extend the discovery period or “serve untimely discovery requests”
because “no diligence has been shown to justify a finding of good cause for extending the
scheduling order in such a dramatic way.” 2014 WL 1647529, at *6 (N.D. Cal. Apr. 22, 2014).

3
 Plaintiffs’ initial letter brief was filed on January 3, 2020. See Dkt. 193. The parties have since
been able to resolve some of the disputes raised in Plaintiffs’ initial letter brief.
         Case 3:18-cv-07354-WHA Document 218 Filed 02/05/20 Page 3 of 5




Other courts frequently deny untimely motions to compel. See, e.g., Gomo v. NetApp, Inc., 2018
WL 6002322, at *1–2 (N.D. Cal. Nov. 15, 2018); Nuance Commc’ns, Inc. v. ABBYY Software
House, 2012 WL 2838431, at *2 (N.D. Cal. July 10, 2012).

         Here, Plaintiffs do not demonstrate diligence, and their attempts to explain the failure to
abide by the scheduling order are unavailing. First, Plaintiffs neglect to mention that the dates
they requested for a meet and confer call were December 27 or “Monday and Tuesday the
following week”, i.e. December 30 or 31, 2019, respectively. See Dkt. 199-3 (Ex. C to Wells
Fargo’s response). 4 The motion to compel deadline was December 26, so these requested dates
fell after the motion to compel deadline. Second, Plaintiffs’ statement that they were somehow
“accommodating” Wells Fargo to meet and confer after the motion to compel deadline is wrong.
Indeed, when the parties had their meet-and-confer call, it was clear Plaintiffs had not realized
there was a motion to compel deadline at all, let alone that the deadline had passed. After
determining that Plaintiffs were unprepared to discuss whether “good cause” existed for their
tardiness, Wells Fargo offered to meet and confer further and provide Plaintiffs with an opportunity
to explain any basis they felt they had that might excuse their lateness. Plaintiffs’ counsel stated
they would think about the issue further. Instead of reaching out to meet and confer, however,
Plaintiffs filed their discovery dispute letter. Dkt. 193 (Jan. 3, 2020). This is not diligence.
Finally, Plaintiffs’ attempt to show diligence by claiming that they served the requests at issue
before the discovery cut-off is insufficient to establish “good cause” for modifying the scheduling
order. Wells Fargo provided responses to these requests several weeks ago, see Dkt. 199-5, 199-
6, 199-7, 199-8, 199-9 (Exs. E–I to Wells Fargo’s response), and Plaintiffs responded to Wells
Fargo’s objections in a letter sent only eight days before the motion to compel deadline. See Dkt.
199-2 (Ex. B to Wells Fargo’s response). Because Plaintiffs were not diligent, their request to
extend the motion to compel deadline should be denied.

                                    Interrogatories Nos. 15-19

        In the interest of space, the parties attach hereto a copy of the relevant interrogatory
responses as Exhibit 2. The parties dispute whether Wells Fargo must provide responses to
Plaintiffs’ interrogatories that seek information regarding Wells Fargo’s prior errors.

Plaintiffs’ Position

        Broadly, these requests seek information regarding the scope of Wells Fargo’s prior
errors in residential mortgage servicing. These errors are relevant because they show large-scale

4
  Plaintiffs do not provide a citation for their statement that they offered to meet and confer on
December 19 and December 20, 2019. See generally Dkt. 193. Presumably, they rely on their
December 18 meet-and-confer letter, which they conveniently failed to attach. The December 18
letter states only: “We are available to talk this week if you would like to hop on the phone and
talk through these issues. Otherwise, we ask that Wells Fargo produce the documents and
information requested in short order after the holidays, by January 6, 2020.” Dkt. 199-2 (Ex. B to
Wells Fargo’s response). January 6 falls almost two weeks after the motion to compel deadline,
further demonstrating Plaintiffs were—again—ignoring the scheduling order.
        Case 3:18-cv-07354-WHA Document 218 Filed 02/05/20 Page 4 of 5




lapses in oversight over Wells Fargo’s loan modification practices, which led to the specific error
that affected Plaintiffs. Moreover, the prior errors are relevant because Wells Fargo’s expert
argues “the existence of an error does not indicate that Wells Fargo acted unreasonably.” See
Exh. 3, Ross Report excerpts at p. 26. Although Wells Fargo contends it would have to search e-
mail custodians again (or new custodians) in order to provide this information, Plaintiffs are
seeking simple written responses (which Plaintiffs understand Wells Fargo maintains in the
ordinary course of business). It would not be burdensome for Wells Fargo to provide this
information and it should not require Wells Fargo to search e-mail custodians.

Defendant’s Position

         These requests (Interrogatories 15-19) seek information regarding foreclosures, mortgage
modifications, and repayment plans generally and are completely unrelated to any alleged
calculation error or conduct on the part of Wells Fargo that allegedly caused Plaintiffs’ injuries
here. See Dkt. 199-5 (Ex. E to Wells Fargo’s response). By way of example, Interrogatory No. 15
asks that Wells Fargo “[s]tate the total number of homes since 2010 on which [it] foreclosed and
later determined it made a mistake in foreclosing.” These requests are nearly unbounded in scope
and would require Wells Fargo to provide information that that is not relevant or proportional to
this litigation, and as such, far exceeds the scope of discovery permitted under Fed. R. Civ. P.
26(b)(1).

                                 Request for Production No. 24

        In the interest of space, the parties attach hereto a copy of the relevant request for
production and response as Exhibit 4. Plaintiffs seek to compel Wells Fargo to provide a
response to this request that seeks non-privileged communications regarding the error at issue in
this case between Wells Fargo and government officials.

Plaintiffs’ Position

         Plaintiffs asked for a copy of communications between Wells Fargo and members of the
state and/or federal government (such as legislators) regarding compliance with HAMP but
specifically excluded communications protected by the bank examination privilege. During the
course of the meet-and-confer, Plaintiffs agreed to limit this request to communications regarding
the specific error at issue in this case; in fact, Wells Fargo has provided some documents that
apparently hit on other search terms showing that the bank was contacted by at least one legislator
regarding this error. Plaintiffs have alleged Wells Fargo failed to heed government warnings about
deficiencies in its loan modification decisioning; Wells Fargo’s responses to the government about
its deficiencies are therefore relevant.

Defendant’s Position

        Wells Fargo should not be required to comply with Plaintiffs’ overbroad, burdensome,
vague, and unbound-in-time request for “[a]ll” communications between Wells Fargo and the
government related to “compliance with HAMP” and mortgage modification practices. Dkt. 199-
6 (Ex. F to Wells Fargo’s response). Whatever this request means, it encompasses considerable
        Case 3:18-cv-07354-WHA Document 218 Filed 02/05/20 Page 5 of 5




information that is irrelevant and disproportionate to the needs of the case and claims at issue.
Plaintiffs’ later agreement to limit this request to communications regarding the specific error at
issue in this case does not solve these issues and, in any event, should have been narrowed at the
outset. See Judge Alsup’s Standing Order, ¶ 17 (“When the judge finds (on motion) that a
request was unreasonably burdensome or otherwise objectionable from the outset, his normal
practice is to strike it in its entirety rather than to try to salvage some narrower element lurking
within it. Again, the judge’s approach is intended to encourage reasonably narrow requests from
the start, meaning don’t ask for more than you deserve with the expectation that the judge will
cut it back to what you deserve. He will cut unreasonably burdensome requests back to zero.”).

                               Request for Production Nos. 28, 31

       In the interest of space, the parties attach hereto a copy of the relevant request for
production and response to Request No. 28 as Exhibit 4. Response to Request No. 31 is attached
as Exhibit 5.

Plaintiffs’ Position

        Plaintiffs seek documents regarding an error almost identical to the one at issue here,
involving an unmaintained attorney fee matrix that led to the wrongful denial of VA loan
modifications around the same time period as the error at issue in this case. These documents are
directly relevant to Wells Fargo’s notice and reckless indifference to problems in its loan
modification decisioning software that ultimately led to the wrongful denial of modifications to
Plaintiffs and class members.


Defendant’s Position

        Wells Fargo incorporates its position as outlined above in response to Plaintiffs’
Interrogatories Nos. 15-19, for these requests (Plaintiffs’ Request for Production Nos. 28 and 31).
See also Dkt. 199-6 (Ex. F to Wells Fargo’s response), 199-10 (Ex. J to Wells Fargo’s response).
Indeed, these requests seek information unrelated to any alleged calculation error or conduct on
the part of Wells Fargo that allegedly caused Plaintiffs’ injuries here. See Dkt. 199-5 (Ex. E to
Wells Fargo’s response). Wells Fargo should not have to provide information that that is not
relevant or proportional to this litigation and that exceeds the scope of discovery permitted under
Fed. R. Civ. P. 26(b)(1).



 /s/ Michael Schrag                                /s/ Amanda Groves
   Michael Schrag                                    Amanda Groves

 Counsel for Plaintiffs                            Counsel for Defendant
